                     UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION


UNITED STATES OF AMERICA                    )       DOCKET NO. 3:20-CR-372-KDB
                                            )
              vs.                           )       ORDER FOR DISMISSAL
                                            )
RON McQUAY GARLAND                          )


       THIS MATTER is before the Court on the Government’s “Motion to Dismiss Counts

Six and Ten.” (Doc. No. 37). The Government seeks to dismiss the counts based on the Fourth

Circuit’s decision in United States v. Taylor, 978 F.3d 73 (4th Cir. 2020). Leave of Court is

hereby granted for the dismissal of COUNTS SIX and TEN of the Bill of Indictment in the

above-captioned case without prejudice.

       The Clerk is directed to certify copies of this Order to the U.S. Probation Office, U.S.

Marshals Service and the United States Attorney's Office.

       SO ORDERED.



                                  Signed: February 3, 2021




      Case 3:20-cr-00372-KDB-DSC Document 38 Filed 02/03/21 Page 1 of 1
